RESOLUCIÓN.
No expresándose en la petición jurada acto alguno, con-creto y determinado que esté en la obligación de ejecutar el Secretario de Puerto Rico, y no apareciendo de la petición razón alguna especial por la cual deba actuar originariamente la Corte Suprema en este caso.
Yista la ley estableciendo el auto de mandamus, apro-bada en 12 de marzo de 1903, y las resoluciones dictadas por esta Corte Suprema en los casos La Liga de Propietarios v. El Ayuntamiento de San Juan, decidido el 12 de febrero de 1908; Santiago R. Palmer v. Gabriel Guerra, 18 de diciembre de 1905, y Quintín Negrón Sanjurjo v. El Supervisor de Elecciones, 5 de noviembre de 1906.
Se deniega el mandamus solicitado.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.